
	
		I
		112th CONGRESS
		2d Session
		H. R. 5968
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Posey (for
			 himself and Mr. Buchanan) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Consolidated Omnibus Budget Reconciliation
		  Act of 1985 to authorize the Commissioner of U.S. Customs and Border Protection
		  to enter into reimbursable fee agreements for the provision of additional
		  services at Customs ports of entry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Services to Allow New Destinations for
			 Tourism Act or STAND for Tourism Act.
		2.Reimbursable fee
			 agreements for provision of additional Customs services
			(a)In
			 generalSection 13031 of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) is
			 amended by adding at the end the following:
				
					(l)Reimbursable fee
				agreements for provision of additional Customs services
						(1)In
				generalNotwithstanding any other provision of law, and upon the
				request of any person requesting Customs services, the Commissioner may enter
				into an agreement with such person under which the person agrees to pay a fee
				to reimburse U.S. Customs and Border Protection for the provision of additional
				services and any other costs incurred by U.S. Customs and Border Protection
				relating to such services at Customs ports of entry.
						(2)Accounts and use
				of fundsFunds collected pursuant to any agreement entered into
				under this subsection—
							(A)shall be credited
				to accounts that may be established by the Commissioner for the provision of
				U.S. Customs and Border Protection services and remain available until expended
				for the purposes described in paragraph (1), without fiscal year limitation;
				and
							(B)shall be used to
				pay any expenses incurred by U.S. Customs and Border Protection in providing
				additional Customs services and any other costs incurred by U.S. Customs and
				Border Protection relating to such services at Customs ports of entry.
							(3)Amount and
				payment of feesThe amount of the fee to be charged pursuant to
				an agreement entered into under this subsection shall be paid by each person
				requesting additional Customs services and shall include the salary and
				expenses of individuals employed by U.S. Customs and Border Protection to
				provide such Customs services and other costs incurred by U.S. Customs and
				Border Protection relating to such services at Customs ports of entry, such as
				temporary placement or permanent relocation of those individuals.
						(4)Failure to pay
				feeAny person who, after notice and demand for payment of any
				fee charged under subsection (a) of this section, fails to pay such fee in a
				timely manner shall—
							(A)be guilty of a
				misdemeanor, and if convicted thereof shall pay a fine that does not exceed an
				amount equal to 200 percent of such fee in addition to court costs; and
							(B)be liable for a
				penalty or liquidated damage equal to 2 times the amount of the fee in addition
				to court costs.
							Any amount
				collected pursuant to this paragraph shall be deposited into 1 or more of the
				accounts established under paragraph (2) and shall be available as described
				therein.(5)Provision of
				facilities and equipmentEach facility at which such Customs
				services are performed shall provide, maintain, and equip, without cost to the
				Federal Government, such facilities in accordance with U.S. Customs and Border
				Protection specifications.
						(6)DefinitionsIn
				this subsection—
							(A)the term
				Commissioner means the Commissioner of U.S. Customs and Border
				Protection of the Department of Homeland Security; and
							(B)the term
				person means—
								(i)a
				natural person; or
								(ii)a corporation,
				partnership, trust, association, or any other public or private entity,
				including any foreign government or transit authority, or any officer,
				employee, or agent
				thereof.
								.
			(b)Conforming
			 amendment
				(1)In
			 generalSection 13031(e)(2)(A) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(e)(2)(A)) is amended by adding at the
			 end before the period the following: , or any agreement entered into
			 pursuant to subsection (l) of this section.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2012.
				
